 



Exhibit 10.1

AGREEMENT

        THIS AGREEMENT (the “Agreement”) made effective as of October 26, 2004
(the “Effective Date”), by and between NCI Building Systems, Inc., a Delaware
corporation with its principal office in the State of Texas (the “Company”) and
Robert J. Medlock (the “Employee”);

WITNESSETH:

        WHEREAS, the Employee has served as an employee and executive officer of
the Company, including its Chief Financial Officer, since 1992; and

        WHEREAS, the Employee desires to retire as an executive officer of the
Company and all of its subsidiaries, including the positions of Executive Vice
President, Chief Financial Officer and Treasurer of Company; and

        WHEREAS, the Company desires that the Employee remain, and the Employee
has agreed to remain, as an employee of the Company in his current position
until the earlier to occur of certain events or a date specified herein, and
thereafter the Employee has agreed to remain an employee in a consultant
capacity; and

        WHEREAS, in consideration of the mutual promises contained herein, the
parties hereto are willing to enter into this Agreement upon the terms and
conditions herein set forth.

        NOW, THEREFORE, in consideration of the premises, the terms and
provisions set forth herein, the mutual benefits to be gained by the performance
thereof and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

     1. Resignation from Officer Positions. The Employee agrees to remain
employed in his current positions in a full-time capacity through the Transition
Date (as defined below). Effective as of the Transition Date, the Employee
agrees to resign each of his officer positions with the Company and any of its
subsidiaries. “Transition Date” means the earlier of (i) the close of business
on April 30, 2005, or (ii) the date that the Board of the Directors of the
Company appoints an individual to assume, and that individual begins to serve
in, the position of Chief Financial Officer of the Company.

     2. Employment and Separation from Employment. Following the Transition
Date, the Company hereby agrees to continue the Employee in its employ, and the
Employee hereby agrees to remain in the employ of the Company, for the Advisory
Period (as defined below). During the Advisory Period, the Employee agrees to
perform the services set forth below up to a maximum time commitment of 120
hours per year, prorated for partial years; provided, however, that the Employee
shall not be obligated

-1-



--------------------------------------------------------------------------------



 



to perform such services to the extent they would interfere with the Employee’s
pursuit of other personal and business interests not inconsistent with the terms
of this Agreement:

     A. Provide such services as are reasonably necessary to assist the Company
in a transition of the Employee’s responsibilities as an officer of the Company
and its subsidiaries to any successor to such responsibilities,

     B. Respond to the best of his knowledge and belief to any questions posed
by or on behalf of the Company regarding any litigation in which the Company or
any affiliate is then or may become involved, and

     C. Perform such other consulting services for the Company and its
affiliates as shall be reasonably requested by the Chief Executive Officer of
the Company and are not inconsistent with the Employee’s prior duties and
responsibilities as an officer of the Company.

The “Advisory Period” shall be the period from the Transition Date through
November 1, 2014 (the “Termination Date”). Unless earlier terminated pursuant to
Section 4, the Employee’s employment with the Company shall terminate as of the
Termination Date.

     3. Salary and Benefits. Except as otherwise set forth in Section 4, the
Employee shall be entitled to the consideration set forth below during the
period beginning on the Effective Date and ending on the Termination Date.

     A. Salary. From the Effective Date through April 30, 2005, the Employee
shall continue to receive the Employee’s base salary as in effect as of the
Effective Date, payable in accordance with the Company’s regular payroll
practices. From May 1, 2005 through the Termination Date, the Employee shall
receive a base salary of $50,000 per annum, payable in accordance with the
Company’s regular payroll practices.

     B. Bonus. The Employee shall be eligible for a bonus for the Company’s 2004
fiscal year at the executive bonus level in effect for Employee on the Effective
Date. The Employee shall not be eligible for a bonus thereafter unless approved
by the senior management or Board of Directors of the Company, in their
discretion. The senior management and Board of Directors shall give
consideration to paying a bonus to the Employee for the 2005 fiscal year.

     C. Restricted Stock and Options. From May 1, 2005 through December 31,
2009, the Employee shall be eligible for ten semi-annual awards of restricted
stock of the Company (“Restricted Stock Awards”). Each semi-annual Restricted
Stock Award shall be for a number of shares that as of the date of such award
have an aggregate Fair Market Value (as defined in the appropriate stock
incentive plan) of $25,000. The Restricted Stock Awards shall be subject to
vesting terms consistent with such terms under the most recent Restricted Stock
Agreement issued to the Employee prior to the Effective Date, including the
provision for full vesting in the event of the

-2-



--------------------------------------------------------------------------------



 



Employee’s death, and shall be subject to all other terms and conditions of the
plan and award agreements under which the Restricted Stock Awards are granted.
Notwithstanding the foregoing, for purposes of determining the exercisability
and term of stock options and vesting of restricted stock granted to the
Employee prior to April 30, 2005 (including Restricted Stock Awards granted
hereunder), the Employee shall be deemed to have retired effective April 30,
2005, and for purposes of the Restricted Stock Awards granted hereunder after
April 30, 2005 the Executive shall not be eligible for vesting due to
retirement.

     D. Welfare Benefits. The Employee and his spouse shall be eligible to
participate in the group health and medical benefit programs that are generally
made available to active employees of the Company at the applicable active
employee premium rate. In addition, the Employee shall be eligible to
participate in long-term healthcare insurance coverage, if any, which is made
available to employees of the Company, subject to the terms and conditions of
such coverage and to payment of applicable premiums.

     E. Other Benefits. From the Effective Date through April 30, 2005, the
Employee shall continue to participate in the Company’s employee benefit plans
and programs and perquisites on the same terms and conditions applicable to
executive management employees on the Effective Date. Except as specifically set
forth above in subsection D., from and after May 1, 2005, the Employee shall not
be eligible to participate in any employee benefit plan or program, including
without limitation 401(k), retirement, profit-sharing, bonus, severance or any
other plan or program made available to employees of the Company and its
affiliates. The Employee shall be eligible for payment of vacation and sick day
accruals through April 30, 2005, payable as soon as practicable after that date.

     F. Reimbursement of Expenses. The Company will reimburse the Employee for
reasonable travel and other business expenses incurred by him in the fulfillment
of his duties hereunder upon presentation by the Employee of an itemized account
of such expenditures, in accordance with Company practices and policies.

     4. Termination of Employment. Notwithstanding the provisions of Sections 1
and 2, the Employee’s employment with the Company may be terminated in any of
the following ways:

     A. Termination without Cause, Disability. If the Employee’s employment with
the Company is terminated by the Company without Cause (as defined in
Section 4.B. below) or if the Employee or Employer terminates employment due to
total and permanent disability, the Employee shall continue to receive the
salary and benefits provided under Section 3 as if he had remained employed
through the Termination Date. In the event of the Employee’s death after
termination under this Section 4.A., the Employee’s

-3-



--------------------------------------------------------------------------------



 



surviving spouse, if any, shall be entitled to receive continued salary payments
as provided in Section 3.A., and to continued health and medical coverage as
provided under Section 3.D., through the period ending on the earlier of (i) the
Termination Date, or (ii) the date of her death.

     B. Termination for Cause and Voluntary Termination. If the Employee’s
employment with the Company is terminated by the Company for Cause (as defined
below) or if the Employee voluntarily terminates employment for any reason other
than a total and permanent disability, the Company’s obligation to make the
payments or provide the benefits listed under Section 3 of this Agreement shall
immediately terminate as of the date of the Employee’s termination. For purposes
of this Agreement, “Cause” shall mean: (A) the Employee’s willful and continued
failure to substantially perform his duties and other obligations under this
Agreement and such failure continues for a period of thirty (30) days after
written notice by the Company of the existence of such failure; provided,
however, that only one such notice by the Company need be sent and, if such
failure re-occurs thereafter, no further notice and opportunity to cure such
failure shall be required; or (B) the Employee’s willful misconduct that is
materially and demonstrably injurious to the Company or its affiliates;
provided, however, that the Board of Directors of the Company or the Chairman of
the Board must first provide to Employee written notice clearly and fully
describing the particular acts or omissions which the Board or the Chairman of
the Board reasonably believes in good faith constitutes Cause under this clause
(B) and an opportunity, within thirty (30) days following this receipt of such
notice, to meet in person with the Board of Directors or the Chairman of the
Board to explain or defect the alleged acts or omissions relied upon by the
Board of Directors and, to the extent practicable, to cure such acts or
omissions. For purposes of this Agreement, any termination of Employee’s
employment for Cause shall be effective only upon delivery to Employee of a
certified copy of a resolution of the Board of Directors of the Company, adopted
by the affirmative vote of a majority of the entire membership of the Board of
Directors following a meeting at which Employee was given an opportunity to be
heard on at least five business days’ advance notice, finding that Employee was
guilty of the conduct constituting Cause, and specifying the particulars
thereof.

     C. Death. The Employee’s employment under this Agreement shall terminate
automatically upon his death, and the Employee’s surviving spouse, if any, shall
be entitled to receive continued salary payments as provided in Section 3.A.,
and to continued health and medical coverage as provided under Section 3.D.,
through the period ending on the earlier of (i) the Termination Date, or
(ii) the date of her death.

     5. Restrictive Covenants. As a material inducement to the Company to enter
into this Agreement, the Employee agrees to the restrictive covenants set forth
below:

-4-



--------------------------------------------------------------------------------



 



     A. Non-Competition. During the Advisory Period and for a period of five
(5) years following the termination of employment, the Employee shall not,
directly or indirectly and whether on his own behalf or on behalf of any other
person, partnership, association, corporation or other entity, engage in or be
an owner, director, officer, employee, agent, consultant or other representative
of or for, or lend money or equipment to or otherwise support, any business that
manufactures, engineers, markets, sells or provides, within a 250-mile radius of
any then existing manufacturing facility of the Company and its subsidiaries and
affiliates, metal building systems or components (including, without limitation,
primary and secondary framing systems, roofing systems, end or side wall panels,
doors, windows or other metal components of a building structure), coated or
painted steel or metal coils, coil coating or painting services, or any other
products or services that are the same as or similar to those manufactured,
engineered, marketed, sold or provided by the Company or its subsidiaries and
affiliates prior to the Termination Date. Ownership by the Employee of equity
securities of the Company, or of equity securities in other publicly owned
companies constituting less than 1% of the voting securities in such companies,
shall be deemed not to be a breach of this covenant.

     B. Non-Solicitation. During the Advisory Period and for a period of five
(5) years following the termination of employment, the Employee shall not,
directly or indirectly and whether on his own behalf or on behalf of any other
person, partnership, association, corporation or other entity, either (i) hire,
seek to hire or solicit the employment or service of any employee, agent or
consultant of the Company or its Subsidiaries and affiliates; (ii) in any manner
attempt to influence or induce any employee, agent or consultant of the Company
or its Subsidiaries and affiliates to leave the employment or service of the
Company or its Subsidiaries and affiliates; (iii) use or disclose to any person,
partnership, association, corporation or other entity any information concerning
the names and addresses of any employees, agents or consultants of the Company
or its Subsidiaries and affiliates unless required by due process of law; or
(iv) call upon, solicit, divert or attempt to call upon, solicit or divert the
business of any customer, vendor or acquisition prospect of the Company or any
of its Subsidiaries or affiliates with whom the Employee dealt, directly or
indirectly, during his engagement with the Company or its Subsidiaries or
affiliates.

     C. Confidential Information. For purposes of the covenants made in this
Section 5, the Company promises to provide the Employee (as is necessary for the
Employee’s position) with various trade secrets and proprietary and confidential
information consisting of, but not limited to, processes, computer programs,
compilations of information, records, sales procedures, customer requirements,
pricing techniques, customer lists, methods of doing business and other
confidential information (collectively referred to as the “Trade Secrets”),
which are owned by the Company and regularly used in the operation of its
business, but in connection with which

-5-



--------------------------------------------------------------------------------



 



the Company takes precautions to prevent dissemination to persons other than
certain directors, officers and employees. The Employee acknowledges and agrees
that the Trade Secrets (i) are secret and not known in the industry or to the
public; (ii) are entrusted to him after being informed of their confidential and
secret status by the Company and because of the fiduciary position occupied by
him with the Company; (iii) have been developed by the Company for, and on
behalf of, the Company through substantial expenditures of time, effort and
money and are used in its business; (iv) give the Company an advantage over
competitors who do not know or use the Trade Secrets; (v) are of such value and
nature as to make it reasonable and necessary to protect and preserve the
confidentiality and secrecy of the Trade Secrets; and (vi) the Trade Secrets are
valuable, special and unique assets of the Company, the disclosure of which
could cause substantial injury and loss of profits and goodwill to the Company.
The Employee shall not use in any way or disclose any of the Trade Secrets,
directly or indirectly, during the Advisory Period, or at any time thereafter,
except as required in the course of his employment with the Company. All files,
records, documents, information, data and similar items relating to the business
of the Company, whether prepared by the Employee or otherwise coming into his
possession, shall remain the exclusive property of the Company and shall not be
removed from the premises of the Company under any circumstances without the
prior written consent of the Board of Directors of the Company (except in the
ordinary course of business during the Employee’s employment with the Company),
and in any event shall be promptly delivered to the Company upon termination of
the Employee’s employment for any reason. The Employee agrees that, upon his
receipt of any subpoena, process or other request to produce or divulge,
directly or indirectly, any Trade Secrets to any entity, agency, tribunal or
person, he shall timely notify and promptly deliver a copy of the subpoena,
process or other request to the Chairman of the Board and Chief Executive
Officer of the Company. For this purpose, the Employee irrevocably nominates and
appoints the Company (including any attorney retained by the Company), as his
true and lawful attorney-in-fact, to act in his name, place and stead to perform
any act that he might perform to defend and protect against any disclosure of
any Trade Secrets.

     D. Non-Disparagement. The Employee agrees to refrain from any criticisms or
disparaging comments about the Company or any affiliates (including any current
or former officer, director or employee of the Company), and the Employee agrees
not to take any action, or assist any person in taking any other action, that is
adverse to the interests of the Company or any affiliate or inconsistent with
fostering the goodwill of the Company and its affiliates; provided, however,
that nothing in this Agreement shall apply to or restrict in any way the
communication of information by the Company or the Employee to any state or
federal law enforcement agency or to the Board of Directors or senior management
of the Company or require notice to the Company thereof, and the Employee will
not be in breach of the

-6-



--------------------------------------------------------------------------------



 



covenant contained above solely by reason of testimony which is compelled by
process of law.

     E. Enforcement.

     1. If in connection with the challenge by the Employee of any provision of
Section 5.A., any court of competent jurisdiction determines that the
non-competition agreement in Section 5.A. hereof is void or unenforceable, or if
the court modifies Section 5.A. and the Company declines to accept the
modification, the Employee shall forfeit all stock granted to the Employee under
the Restricted Stock Awards granted after the Effective Date which have not
vested and agrees to return to the Company (i) any vested shares of stock
granted to the Employee under such Restricted Stock Awards (the “Vested Shares”)
still owned by the Employee, and (ii) an amount in cash or immediately available
funds equal to the aggregate net sales price received by the Employee for such
shares that are no longer held by the Employee or, if any of such shares were
transferred by the Employee for less than fair market value, then an amount
equal to the fair market value of the transferred shares as of the trading date
immediately prior to payment to the Company, determined by using the last sales
price of the Company’s common stock (as reported by the New York Stock Exchange)
on such trading date.

     2. The Employee hereby agrees that a breach of any of the provisions of
this Section 5 would cause irreparable injury to the Company and its affiliates,
for which they would have no adequate remedy at law. If the Employee breaches or
threatens to breach any of the covenants set forth in this Section 5, then
without regard for any provision to the contrary, the Company shall have the
right to immediately discontinue all payments and benefits under Section 3 to
the Employee and his spouse and to immediately seek injunctive relief from a
court having jurisdiction for any actual or threatened breach of this Section 5
without necessity of complying with any requirement as to the posting of a bond
or other security (it being understood that the Employee hereby waives any such
requirement). Any such injunctive relief shall be in addition to any other
remedies to which the Company may be entitled at law, in equity or otherwise.
The Employee hereby agrees that upon receipt of notice of the Company’s intent
to seek injunctive relief, the Employee will not sell, transfer, pledge,
exchange, hypothecate, or otherwise encumber or dispose of any shares of stock
granted to the Employee under the Restricted Stock Awards, or any right or
interest therein, pending the final resolution of such injunctive relief
proceeding. In addition, the Employee shall, within ten (10) business days after
it is ultimately determined that he has committed such a breach hereof, either
(i) redeliver to the Company the Vested Shares, if still owned by the Employee,
or (ii) reimburse the Company an amount in cash or immediately available funds
equal to the aggregate net sales price received by the Employee or, if any of
said

-7-



--------------------------------------------------------------------------------



 



shares were transferred by the Employee for less than fair market value, then an
amount equal to the fair market value of the transferred shares as of the
trading date immediately prior to payment to the Company, determined by using
the last sales price of the Company’s common stock (as reported by the New York
Stock Exchange) on such trading date. If it is determined that the Employee has
not committed a breach thereof, the Company shall resume the payments and
benefits under Section 3 and pay to Employee and his spouse all payments and
benefits under Section 3 that had been suspended pending such determination. The
monetary remedies set forth in this subsection shall be the sole and exclusive
remedies of the Company for monetary damages arising out of a breach of the
provisions of this Section 5.

     3. The parties hereto intend all provisions of subsections (A), (B),
(C) and (D) of this Section 5 to be enforced to the fullest extent permitted by
law. Accordingly, should a court of competent jurisdiction determine that the
scope of any provision of subsections (A), (B), (C) or (D) of this Section 5 is
too broad to be enforced as written, the parties intend that the court may
reform the provision to such narrower scope as it determines to be reasonable
and enforceable, and, in the event the court reforms Section 5.A hereof, the
Company may elect to either accept enforcement of the provision as so modified
or require the return of Vested Shares or cash as set forth in Section 5.E.1. In
addition, however, the Employee agrees that the non-competition agreements,
non-solicitation agreements, non-disclosure and non-disparagement agreements set
forth above each constitute separate agreements independently supported by good
and adequate consideration and shall survive this Agreement. The existence of
any claim or cause of action of the Employee against the Company, except for a
breach of this Agreement by the Company or its subsidiaries, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements of the Employee contained in the non-competition, non-employment,
non-disclosure and no litigation agreements.

     6. Stock Trading and Company Policies. During the period beginning on the
Effective Date and ending on the Transition Date, the Employee agrees to comply
with all of the Company’s policies with respect to trading in the Company’s
securities to the same extent as such policies are applicable to executive
officers of the Company including, without limitation, “blackout” periods
restricting or prohibiting trading in the Company’s securities, whether
regularly scheduled or imposed under special circumstances, and any “lockup”
requested by any underwriter with respect to an offering of the Company’s
securities, and during the Advisory Period the Employee agrees to comply with
the foregoing if he is in possession of material non-public information relating
to the Company.

     7. Non-Alienation. The Employee shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under

-8-



--------------------------------------------------------------------------------



 



this Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law. So long as the Employee lives, no person, other than the parties hereto,
shall have any rights under or interest in this Agreement or the subject matter
hereof. Upon the death of the Employee, his surviving spouse, if any, shall have
the right to enforce the provisions hereof.

     8. Assumption by Successors. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place and (a) if such successor does not expressly assume and agree to
perform this Agreement, or if such assumption does not occur by operation of
law, and (b) if such transaction satisfies the requirements to avoid the
imposition of an excise tax under the provisions of Section 409A of the Internal
Revenue Code and related regulations and Treasury pronouncements
(“Section 409A”) or such payment restrictions are otherwise inapplicable, then
the Company shall be obligated to make a cash payment to the Employee,
immediately following such succession (or, if later, the first date at which
payment can be made without incurring an excise tax under Section 409A of the
Code), equal to the aggregate value of (i) the salary otherwise payable pursuant
to Section 3.A. for the remainder of the term of this Agreement, without
reduction for early payout, (ii) a sum equivalent to the number of months
remaining under the term of the Agreement, multiplied by the most recent
applicable rate charged to terminated employees for continuation of comparable
health insurance coverage (COBRA coverage), with no offset for the Employee’s
portion of the premium, and (iii) a sum equal to $25,000, without reduction for
early payout, multiplied by the number of remaining semi-annual grants of
Restricted Stock Awards that otherwise would have been made under this Agreement
had no succession taken place.

     9. Amendment of Agreement. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto.

     10. Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.

-9-



--------------------------------------------------------------------------------



 



     11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

NCI Building Systems, Inc.
10943 North Sam Houston Parkway West
Houston, Texas 77064
Attention: General Counsel

To the Employee:

Robert J. Medlock
13826 Quail Forest
Cypress, Texas 77429

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

     12. Source of Payments: All cash payments provided in this Agreement will
be paid from the general funds of the Company. The Employee’s status with
respect to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company, and the Employee will have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder. Nothing contained in this
Agreement, and no action taken pursuant to this provision, will create or be
construed to create a trust of any kind between the Company and the Employee or
any other person.

     13. Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling.

     14. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

     15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.

     16. Titles. The titles and headings preceding the text of the paragraphs
and subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

     17. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Texas.

-10-



--------------------------------------------------------------------------------



 



     18. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, and supersedes all prior
agreements between the parties concerning the subject hereof. Nothing in this
Agreement shall affect the Employee’s right to benefits under the terms of any
employee benefit plan of the Company in which the Employee has participated or
may participate. It is specifically understood and agreed that the Employee
shall be entitled to the benefit provided to him under the terms of the NCI
Building Systems, Inc. Supplemental Benefit Plan, as amended and restated on
December 12, 2002, determined in accordance with the terms of that plan using
April 30 2005 as the “Normal Retirement Date” for purposes of the plan, and
subject to such modifications as the Employee and the Company determine are
appropriate to comply with Section 409A.

     IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
date of execution by all parties hereto.

         
 
  NCI BUILDING SYSTEMS, INC.
  
       

  By:   /s/ A.R. Ginn 

     

--------------------------------------------------------------------------------


      A.R. Ginn

      Chairman of the Board, President

      and Chief Executive Officer
 
       

  Date:   October 26, 2004 

     

--------------------------------------------------------------------------------

 
       
ATTEST:
         
/s/ Todd R. Moore 
       

--------------------------------------------------------------------------------

       
Todd R. Moore
       
Vice President & General Counsel
       
 
       
 
  ROBERT J. MEDLOCK  
 
  /s/ Robert J. Medlock 
 
 

--------------------------------------------------------------------------------

 
 
       
 
  Date:    October 26, 2004


--------------------------------------------------------------------------------

-11-